Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 12/28/2020 have been entered and considered, Claims 1, 19-20 are amended. Claim 5 is cancelled. 

Response to Arguments
Applicant’s arguments filed on 12/28/2020 have been fully considered but are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 12, 15-16, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al (US20140293022) in view of Gehani et al (US20150161811), Ishige (JP2000020754) further in view of Pizlo et al ("New Vision research 50.1 (2010)).

Regarding Claim 1, Okamoto teaches an information processing device (Okamoto, abstract, the invention describes an information processing apparatus including a display controller that controls a display of an object to be displayed such that when the object to be displayed is displayed stereoscopically in accordance with 3D
image data that can be displayed stereoscopically, a display format of the object to be displayed positioned outside a fusional area of an observer is different from a display format of the object to be displayed positioned inside the fusional.) comprising circuitry (Okamoto, [0090-0091] the hardware configuration of the information processing apparatus 10 according to the embodiment of the present disclosure will be described in detail with reference to FIG. 8. FIG. 8 is a block diagram for illustrating the hardware configuration of the information processing apparatus 10 according to the embodiment of the present disclosure. The information processing apparatus 10 mainly includes a CPU 901, a ROM 903, and a RAM 905.) configured to:

Okamoto fails to explicitly teach, however, Gehani teaches determine a center of rotation based on a position of an object in a three-dimensional space and an instruction direction of a user in the three-dimensional space (Gehani, abstract, the invention describes a method that receives a selection of an animation to apply to two or more graphical objects in a scene over a particular time duration. The method identifies parameters for each of the graphical objects. Based on the selected 
[0032] In some cases, the animation calculates a first parameter for an object based on the value of a second parameter of the object (e.g., relating the size of objects to the speed of objects such that larger objects move more slowly).
[0051] With the animation received, the process 200 identifies (at 210) parameters of the graphical objects to which the animation is applied. As stated, these parameters might be position coordinates, size information, rotation information, opacity, etc.
[0052] The process then determines (at 215) any scene parameters used for the animation. The scene parameters may also include parameters calculated based on
parameters from multiple objects. For instance, some embodiments animate objects based on a center point for the animated objects, rather than a center point of the scene.
[0053] FIG. 4 conceptually illustrates the calculation of a scene parameter for the explode animation selected in stage 320 of FIG. 3. In this case, the animation uses the center of the selected objects as its center point. Different animations may have different ways of calculating such a center location. Some embodiments instead use the anchor points of the objects (often the centers of the objects, but this is a modifiable
parameter in some embodiments) to determine the center (e.g., using a minimum and maximum in the same way as shown in FIG. 4, by taking the mean of all of the object center coordinates, etc.). Using objects 306,307, and 309, the application calculates the location 405 as the center for the explode animation.

Okamoto, [0041], the fixation point identification unit 105 is realized by, for example, a CPU, a ROM, a RAM and the like. The fixation point identification unit 105 identifies a point of the object to the displayed written in the stereoscopically displayed image data (in other words, the position of the object to be displayed desired by the user to be observed) in accordance with user operation information output by the user operation information acquisition unit 101 or user captured images obtained by an imaging camera (not shown) or the like provided in the information processing apparatus 10 and handles such a point as a fixation point.
[0043], the fixation point identification unit 105 may identify the user position by detecting corresponding points from a plurality of images and applying a known method that identifies the position based on the principle of triangulation using user captured images captured by an imaging device ( not shown) or the like provided in the information processing apparatus 10 before estimating the position of the fixation point from, for example, the interval between both eyes, the size of the angle of convergence or the like. Further see Figure 1.).
Okamoto and Gehani are analogous art, because they both teach method of rotating image object. Okamoto further teaches moving the image object within the user’s fusional region and rotate around fixation point. Gehani further teaches method of animating (e.g. rotating) image object with modified rotation center which is calculated 

The combination of Okamoto and Gehani further teaches rotate the object relative to a viewpoint position of the user on a basis of the center of rotation (Okamoto, [0068], as shown in FIG. 6, when rotation processing of an object to be displayed is performed in accordance with the user's operation, the display controller 109 may also handle the selected fixation point as the origin of the rotation processing.).

The combination of Okamoto and Gehani fails to explicitly teach, however, Ishige teaches wherein the rotation of the object is performed relative to the viewpoint position of the user in accordance with a rotation speed of the object based on a parameter related to the object, (Ishige, overview, the invention describes methods to properly display model data by correcting operation such as the movement, rotation, expansion, and reduction of a model in accordance with a distance up to the model. An image information part 20 is constituted of an image display part 21 for displaying a model and a position information part 22 for storing the position of a target model, operator's viewpoint information and operator's visual field information. A deciding part 13 executes recognition of the target model and discrimination of a distance up to the model. An operation part 12 calculates the distance from the operator up to the target model and executes operation such as the movement, rotation, expansion, and reduction of the target model and the correction processing of the visual field information on a display area.
[0034], in the case where the distance between the operator and the model is long (if the distance is equal to or larger than a predetermined distance in the system) (NO branch to NO), there is an operation instruction such as movement, rotation, enlargement and reduction of the model. A model is not corrected for the manipulated variable (movement or rotation of the model or enlargement and reduction speed and size of the field of view), and the model is operated by an operation amount predetermined by the system. On the other hand, when the distance between the operator and the model becomes close (branch to YES), the calculation unit 12 performs correction calculation on the operation amount (Step A 5 to Step A 7 in FIG. 5). In this case, the operation amount is corrected so that the closer the operator approaches the target model, the narrower the field of view including the model, the lower the speed of movement, rotation, enlargement and reduction of the model, and the lower the speed of the model. The system operates the model with this corrected manipulated variable.).
Okamoto, Gehani and Ishige are analogous art, because they all teach method of rotating image object. Okamoto further teaches moving the image object within the user’s fusional region and rotate around fixation point. Ishige further teaches method of changing object rotation speed based on manipulation parameter which is related to distance of the object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 

The combination of Okamoto, Gehani and Ishige fails to explicitly teach, however, Pizlo teaches wherein the parameter includes complexity of a shape of the object (Pizlo, abstract, the article reviews recent progress towards understanding 3D shape perception made possible by appreciating the significant role that veridicality and complexity play in the natural visual environment. The ability to see objects as they really are ‘‘out there” is derived from the complexity inherent in the 3D object’s shape. Appreciating the importance veridicality and complexity made it possible to devise a computational model that recovers the 3D shape of an object from only one of its 2D images.
Page 2, col 1, par 2, our recent work has made it clear that the shape of a symmetrical 3D object is the property responsible for its being perceived veridically. Technically, a priori knowledge about: (i) the symmetries of 3D shapes, (ii) the nature of these symmetries’ interactions with the geometrical complexity of these shapes, as well as (iii) their interactions with probabilistic properties associated with different 3D viewing directions, are more important for the veridical perception of the shapes of real 3D objects, than the sensory data obtained from the objects, themselves.
Page 6, col 1, par 1, once the importance of both veridicality and complexity in 3D shape perception is appreciated, the significance, as well as the nature of the a 
Page 7, col 1, par 2, Clearly, memorizing a symmetrical pattern requires only half
as much memory as memorizing an asymmetrical pattern. But, if the shape of the 3D object is symmetrical, as most natural objects are, the recovery of an object’s 3D shape can be characterized by only one, or even no, unknown! This means that the shape of a 3D symmetrical object can be recovered veridically, even when individual points on the object’s surfaces cannot be recovered at all!
Gehani, abstract, the invention describes a method that receives a selection of an animation to apply to two or more graphical objects in a scene over a particular time duration. The method identifies parameters for each of the graphical objects. Based on the selected animation, the method generates modifications to at least one parameter for each of the graphical objects over the particular time duration.
[0032] In some cases, the animation calculates a first parameter for an object based on the value of a second parameter of the object (e.g., relating the size of objects to the speed of objects such that larger objects move more slowly).
Therefore, Pizlo described the reconstruction of 3D object image from 2D images, which is related to the complexity of the 3D object shape. The asymmetrical shape is even more complicated than the symmetrical shape. The required resources (memory, computational ability) for rendering complicated shape object is more than that for simpler shape object. It is obvious to a person with ordinary skill in the art that more complicated object is rotated in a slower speed, due to the amount of computational resources it requires.).


Regarding Claim 2, The combination of Okamoto, Gehani, Ishige and Pizlo further teaches the information processing device according to claim 1,
wherein the circuitry rotates the object or the viewpoint position with the center of rotation as a reference  (Okamoto, [0068], as shown in FIG. 6, when rotation processing of an object to be displayed is performed in accordance with the user's operation, the display controller 109 may also handle the selected fixation point as the origin of the rotation processing.).

Regarding Claim 3, The combination of Okamoto, Gehani, Ishige and Pizlo further teaches the information processing device according to claim 2, wherein the circuitry rotates the viewpoint position with the center of rotation as the reference, and controls a rotation track of the viewpoint position on a basis of a positional relationship between the center of rotation and the viewpoint position (Okamoto, [0066], the display controller 109 may adjust the display position of an object to be displayed so that the fixation point selected by the observer is positioned in the image display reference plane.
[0067] As shown, for example, in FIG. 4, the display controller 109 may move the object to be displayed in the image display reference plane so that the fixation point specified by the observer is positioned in the center of the image display reference plane based on information about the fixation point output by the fixation point identification unit 105. If, as shown, for example, in FIG. 5, the fixation point specified by
the observer is not positioned in the image display reference plane, the display controller 109 may move the object to be displayed along the depth direction (in other words, the normal direction of the image display reference plane) so that the plane containing the specified fixation point matches image display reference plane. Accordingly, in the example shown, for example, in FIG. 5, the observer perceives the object to be displayed as if the object to be displayed that is displayed stereoscopically were coming closer to the observer.).

Regarding Claim 4, The combination of Okamoto, Gehani, Ishige and Pizlo further teaches the information processing device according to claim 1, wherein the circuitry is further configured to: 
rotate the object relative to a field of view of the user so that the center of rotation aligns with a predetermined position of the field of view, in a case in which the center of rotation is determined (Okamoto, [0066], the display controller 
[0067], as shown, for example, in FIG. 4, the display controller 109 may move the object to be displayed in the image display reference plane so that the fixation point specified by the observer is positioned in the center of the image display reference plane based on information about the fixation point output by the fixation point identification unit 105.
[0068], as shown in FIG. 6, when rotation processing of an object to be displayed is performed in accordance with the user's operation, the display controller 109 may also handle the selected fixation point as the origin of the rotation processing.
Therefore, in the situation that the object is being rotated around the fixation point, the system also moves the object so that the fixation point of the rotating object is positioned in the center of the image display reference plane, which is within user’s field of view.).

Regarding Claim 6, the combination of Okamoto, Gehani, Ishige and Pizlo further teaches the information processing device according to claim 1, wherein the parameter further includes a distance between the viewpoint position and the object (Ishige, [0034], in the case where the distance between the operator and the model is long (if the distance is equal to or larger than a predetermined distance in the system) (NO branch to NO), there is an operation instruction such as movement, rotation, enlargement and reduction of the model. A model is not corrected for the manipulated variable (movement or rotation of the model or enlargement and reduction On the other hand, when the distance between the operator and the model becomes close (branch to YES), the calculation unit 12 performs correction calculation on the operation amount (Step A 5 to Step A 7 in FIG. 5). In this case, the operation amount is corrected so that the closer the operator approaches the target model, the narrower the field of view including the model, the lower the speed of movement, rotation, enlargement and reduction of the model, and the lower the speed of the model. The system operates the model with this corrected manipulated variable.).

Regarding Claim 7, The combination of Okamoto, Gehani, Ishige and Pizlo further teaches the information processing device according to claim 1, wherein the instruction direction includes at least one of a line of sight of the user, a result of detection performed by a motion sensor, a result of detection performed by a tactile type device, a direction indicated by a predetermined object, a direction indicated by a finger of the user, a result of recognition of the user's face, a result of recognition of a marker, or a result of recognition of a sound (Okamoto, [0043], the fixation point identification unit 105 may identify the user position by detecting corresponding points from a plurality of images and applying a known method that identifies the position based on the principle of triangulation using user captured images captured by an imaging device ( not shown) or the like provided in the information processing apparatus 10 before estimating the position of the fixation point from, for example, the interval between both eyes, the size of the angle of convergence or the like. Further see Figure 1.
[0045-0047], the fixation point identification unit 105 may output information indicating an identification result of the fixation point to the fusional area identification
unit 107. The fusional area identification unit 107 can identify the state of distribution of the user's fusional area, the size of the fusional area and the like.
The fusional area is where the stereoscopic image can be displayed properly. Therefore, the fusion area information includes the user’s line of sight.).

Regarding Claim 8, The combination of Okamoto, Gehani, Ishige and Pizlo further teaches the information processing device according to claim 1, wherein the circuitry brings the center of rotation close to the viewpoint position in a case in which the center of rotation is positioned farther from the viewpoint position than a predetermined distance (Okamoto, [0066], the display controller 109 may adjust the display position of an object to be displayed so that the fixation point selected by the observer is positioned in the image display reference plane.
[0067] As shown, for example, in FIG. 4, the display controller 109 may move the object to be displayed in the image display reference plane so that the fixation point specified by the observer is positioned in the center of the image display reference plane based on information about the fixation point output by the fixation point identification unit 105. If, as shown, for example, in FIG. 5, the fixation point specified by the observer is not positioned in the image display reference plane, the display controller 109 may move the object to be displayed along the depth direction (in other words, the normal direction of the image display reference plane) so that the plane containing the specified fixation point matches image display reference plane. Accordingly, in the example shown, for example, in FIG. 5, the observer perceives the object to be displayed as if the object to be displayed that is displayed stereoscopically were coming closer to the observer.
[0068], as shown in FIG. 6, when rotation processing of an object to be displayed is performed in accordance with the user's operation, the display controller 109 may also handle the selected fixation point as the origin of the rotation processing.
Therefore, in the situation that the object is being rotated around the fixation point, the system also moves the object so that the fixation point of the rotating object is positioned in the center of the image display reference plane, which is within user’s field of view. When the rotation center (fixation point) is farther away so that the distance is out of the image display reference plane (predetermined threshold), the system will move the object closer in the depth direction, so that the object falls back to the image display reference plane.).

Regarding Claim 9, The combination of Okamoto, Gehani, Ishige and Pizlo further teaches the information processing device according to claim 1, wherein the circuitry calculates depth information regarding the object in the three-dimensional space on a basis of a convergence angle of the user, and determines the center of rotation on a basis of the depth information and the instruction direction (Okamoto, [0043], the fixation point identification unit 105 may identify the user position by detecting corresponding points from a plurality of images and applying  identifies the position based on the principle of triangulation using user captured images captured by an imaging device ( not shown) or the like provided in the information processing apparatus 10 before estimating the position of the fixation point from, for example, the interval between both eyes, the size of the angle of convergence or the like. Further see Figure 1.
[0045-0047], the fixation point identification unit 105 may output information indicating an identification result of the fixation point to the fusional area identification
unit 107. The fusional area identification unit 107 can identify the state of distribution of the user's fusional area, the size of the fusional area and the like.
[0066], the display controller 109 may adjust the display position of an object to be displayed so that the fixation point selected by the observer is positioned in the image display reference plane.
[0067] As shown, for example, in FIG. 4, the display controller 109 may move the object to be displayed in the image display reference plane so that the fixation point specified by the observer is positioned in the center of the image display reference plane based on information about the fixation point output by the fixation point identification unit 105. If, as shown, for example, in FIG. 5, the fixation point specified by the observer is not positioned in the image display reference plane, the display controller 109 may move the object to be displayed along the depth direction (in other words, the normal direction of the image display reference plane) so that the plane containing the specified fixation point matches image display reference plane. Accordingly, in the example shown, for example, in FIG. 5, the observer perceives the object to be displayed as if the object to be displayed that is displayed stereoscopically were coming closer to the observer.
[0068], as shown in FIG. 6, when rotation processing of an object to be displayed is performed in accordance with the user's operation, the display controller 109 may also handle the selected fixation point as the origin of the rotation processing.
Therefore, in the situation that the object is being rotated around the fixation point, the system also moves the object so that the fixation point of the rotating object is positioned in the center of the image display reference plane, which is within user’s field of view. When the rotation center (fixation point) is farther away so that the distance is out of the image display reference plane (predetermined threshold), the system will move the object closer in the depth direction, so that the object falls back to the image display reference plane. The fusional area is where the stereoscopic image can be displayed properly. The fusion area information includes the user’s line of sight and determines the depth of display object. In other word, to display the image object correctly, it needs to have the depth which falls within the user’s fusional area. ).

Regarding Claim 12, The combination of Okamoto, Gehani, Ishige and Pizlo further teaches the information processing device according to claim 1, wherein the circuitry is further configured to control display of an image of the object obtained by a camera which is realistically or virtually present at the viewpoint position (Okamoto, abstract, the invention describes an information processing apparatus including a display controller that controls a display of an object to be displayed such that when the object to be displayed is displayed stereoscopically in 3D image data that can be displayed stereoscopically, a display format of the object to be displayed positioned outside a fusional area of an observer is different from a display format of the object to be displayed positioned inside the fusional.
[0041], the fixation point identification unit 105 identifies a point of the object to the displayed written in the stereoscopically displayed image data (in other words, the position of the object to be displayed desired by the user to be observed) in accordance
with user operation information output by the user operation information acquisition unit 101 or user captured images obtained by an imaging camera (not shown) or the like
provided in the information processing apparatus 10 and handles such a point as a fixation point.
[0052], the display controller 109 performs display control of the display data by using user operation information output by the user operation information acquisition unit 101, information about the fixation point output by the fixation point identification unit 105, and information about the fusional area output by the fusional area identification unit 107.).

Regarding Claim 15, The combination of Okamoto, Gehani, Ishige and Pizlo further teaches the information processing device according to claim 1, wherein the three-dimensional space is a virtual space, the object is a virtual object, and the viewpoint position is a virtual viewpoint position in the virtual space (Okamoto, abstract, the invention describes an information processing apparatus including a display controller that controls a display of an object to be displayed such the object to be displayed is displayed stereoscopically in accordance with 3D image data that can be displayed stereoscopically, a display format of the object to be displayed positioned outside a fusional area of an observer is different from a display format of the object to be displayed positioned inside the fusional.
Stereoscopic image is inherent virtual image. It is common for displaying stereoscopic image in a 3d virtual space.).

Regarding Claim 16, The combination of Okamoto, Gehani, Ishige and Pizlo further teaches the information processing device according to claim 15, wherein the circuitry determines an intersection between a predetermined surface based on a position of the virtual object in the virtual space and the instruction direction in the virtual space as the center of rotation (Okamoto, [0041], the fixation point identification unit 105 is realized by, for example, a CPU, a ROM, a RAM and the like. The fixation point identification unit 105 identifies a point of the object to the displayed written in the stereoscopically displayed image data (in other words, the position of the object to be displayed desired by the user to be observed) in accordance with user operation information output by the user operation information acquisition unit 101 or user captured images obtained by an imaging camera (not shown) or the like provided in the information processing apparatus 10 and handles such a point as a fixation point.
	[0042], the fixation point identification unit 105 can identify, for example, the position of an object to be displayed (the spatial position in a coordinate system defining a 3D structure of an object to be displayed) decided by the user using a position specifying object as a fixation point on which the user focuses.
 the fixation point identification unit 105 may identify the user position by detecting corresponding points from a plurality of images and applying a known method that identifies the position based on the principle of triangulation using user captured images captured by an imaging device ( not shown) or the like provided in the information processing apparatus 10 before estimating the position of the fixation point from, for example, the interval between both eyes, the size of the angle of convergence or the like. Further see Figure 1.
[0045-0047], the fixation point identification unit 105 may output information indicating an identification result of the fixation point to the fusional area identification
unit 107. The fusional area identification unit 107 can identify the state of distribution of the user's fusional area, the size of the fusional area and the like.
[0052], the display controller 109 performs display control of the display data by using user operation information output by the user operation information acquisition unit 101, information about the fixation point output by the fixation point identification unit 105, and information about the fusional area output by the fusional area identification unit 107.
[0066], the display controller 109 may adjust the display position of an object to be displayed so that the fixation point selected by the observer is positioned in the image display reference plane.
[0067], as shown, for example, in FIG. 4, the display controller 109 may move the object to be displayed in the image display reference plane so that the fixation point specified by the observer is positioned in the center of the image display reference plane based on information about the fixation point output by the fixation point identification unit 105.
Gehani, [0053] FIG. 4 conceptually illustrates the calculation of a scene parameter for the explode animation selected in stage 320 of FIG. 3. In this case, the animation uses the center of the selected objects as its center point. Different animations may have different ways of calculating such a center location. Some embodiments instead use the anchor points of the objects (often the centers of the objects, but this is a modifiable parameter in some embodiments) to determine the center (e.g., using a minimum and maximum in the same way as shown in FIG. 4, by taking the mean of all of the object center coordinates, etc.). Using objects 306,307, and 309, the application calculates the location 405 as the center for the explode animation.
Okamoto teaches fixation point which is within the user fusional area. Since the fusional area is where the stereoscopic image can be displayed properly, it is obvious that object needs to be placed in user fusional area in order to be displayed correctly. Therefore, the fusion area information includes the user’s line of sight. The fixation point is equivalent to rotation center. And the rotation center is determined based on intersection of the line of sight with the surface).

	Claim 19 is similar in scope as Claim 1, and thus is rejected under same rational.
	Claim 20 is similar in scope as Claim 1, and thus is rejected under same rational.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al in view of Gehani et al, Ishige, Pizlo et al further in view of Teshima (WO2015025345).

Regarding Claim 10, The combination of Okamoto, Gehani, Ishige and Pizlo fails to explicitly teach, however, Teshima teaches the information processing device according to claim 1, wherein the circuitry is further configured to control output of information indicating a rotatable range of the object relative to the viewpoint position (Teshima, abstract, the invention describes an information display device includes an input interface that accepts an input manipulation including setting a starting location and a destination, and a processor that displays in a display area, an object and a manipulator for use to enter an instruction to change the display state of the object. The processor changes the display state in accordance with a vector to be defined by the distance and direction from the starting location to the destination. The processor performs a first type of processing in response to the input manipulation done on a region other than a region of the manipulator, and a second type of processing of changing the display state in response to the input manipulation done on the region of the manipulator.
[0030] FIG. 1 illustrates the appearance of an information display device as a first embodiment. This information display device 100 is a tablet terminal including a power button 101 and a display screen 102. When the power button 101 is pressed down, this information display device 100 is started. A touchscreen panel is attached to the surface 
[0031] By executing a computer program defining the operations to be described later (which will be sometimes hereinafter referred to as a "program" or "software"), this
information display device 100 can display a car image on the screen as an object. The car image displayed rotates to the right or to the left around an axis of rotation which runs vertically on the screen (i.e., the vertical direction in FIG. 1) when the user swipes his or her finger on the touchscreen to the right or to the left (which will be hereinafter referred to as "swiping").
[0048] FIG. 4 illustrates what kinds of images may be displayed in the fine manipulation mode. In the fine manipulation mode, the CPU 105 displays a ruler 202 as a manipulator in the lower half of the display screen 102 as shown in FIG 4(a). The step interval of the ruler 202 is associated with the minimum angle of rotation (e.g., one degree) of the car image 200 that is an object.).
Okamoto, Gehani, Ishige and Pizlo and Teshima are analogous art, because they all teach method of rotating image object. Okamoto further teaches moving the image object within the user’s fusional region and rotate around fixation point. Teshima further teaches user interface with ruler to indicate the degree (range) of the rotation. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of rotating object (taught in Okamoto, Gehani, Ishige and Pizlo), to further use the UI ruler to indicate the rotation range (taught in Teshima), so as to provide an intuitive user interface to user for rotating operation. 

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al in view of Gehani et al, Ishige, Pizlo et al further in view of Suzuki (JP2010009392).

Regarding Claim 11, The combination of Okamoto, Gehani, Ishige and Pizlo fails to explicitly teach, However, Suzuki teaches the information processing device according to claim 1 wherein the circuitry is further configured to control output of information indicating that rotation of the object relative to the viewpoint position has reached a limit of a rotatable range, in a case in which the relative rotation has reached the limit of the rotatable range (Suzuki, [0005], the invention describes a digital photo frame of the present invention includes at least one sensor provided in an apparatus body in which a display portion is disposed, and a display adjusting means for adjusting a display state of an image displayed on the display portion based on a detection result of the sensor.
[0022] Note that the amount of rotation of the region 64 based on 1 tap operations may be always constant or may vary according to the tap intensity, similar to the above-described movement amount. When the end (corner) of the region 64 which rotated the source image 62 top by performing continuously the tap which instructs the rotation to a uniform direction, for example reaches the end of the source image 62, The region 64 may be prevented from further rotating in the direction, or the region 64 may
be rotated while reducing the region 64 so as to fit within the original image 62. In order to notify the user that the area 64 cannot be rotated further in this direction, it is preferable to display a message on the LCD panel 6 or generate a notification sound from the speaker 8 in order to notify the user that the area cannot be rotated any more.).
Okamoto, Gehani, Ishige, Pizlo and Suzuki are analogous art, because they all teach method of rotating image object. Okamoto further teaches moving the image object within the user’s fusional region and rotate around fixation point. Suzuki further teaches method of notifying user when object rotation is out of permitted range. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of rotating object (taught in Okamoto, Gehani, Ishige and Pizlo), to further use display message to notify user when the object is rotated out of range (taught in Suzuki), so as to prevent user operation errors. 

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al in view of Gehani et al, Ishige, Pizlo et al further in view of Takahashi (JP2011227759).

Regarding Claim 13, The combination of Okamoto, Gehani, Ishige and Pizlo fails to explicitly teach, however, Takahashi teach the information processing device according to claim 12, wherein the circuitry controls a position of a focus of the camera on a basis of depth information regarding the center of rotation (Takahashi, overview, the invention provides an image display device capable of switching a view point position with more intuitive operation when observing an object in three-dimensional virtual space. The invention includes an image display device 
[0029], the release button 21 is a switch for receiving an image pickup instruction for the image pickup unit 12. Further, the zoom switch 22 is a switch which accepts an optical zoom operation by moving a zoom lens and an electronic zoom operation by changing a resolution of an image. The selection button 23 is, for example, a cross key, and is a switch that accepts a user's selection operation. For example, the selection button 23 is used for an operation of moving a pointer indicating a position (focus area) to be focused in a photographing screen at the time of photographing.
Okamoto, [0067] As shown, for example, in FIG. 4, the display controller 109 may move the object to be displayed in the image display reference plane so that the fixation point specified by the observer is positioned in the center of the image display reference plane based on information about the fixation point output by the fixation point identification unit 105. If, as shown, for example, in FIG. 5, the fixation point specified by the observer is not positioned in the image display reference plane, the display controller 109 may move the object to be displayed along the depth direction (in other words, the normal direction of the image display reference plane) so that the plane containing the specified fixation point matches image display reference plane. the observer perceives the object to be displayed as if the object to be displayed that is displayed stereoscopically were coming closer to the observer.).
Okamoto, Gehani, Ishige, Pizlo and Takahashi are analogous art, because they all teach method of rotating/manipulating image object. Okamoto further teaches moving the image object within the user’s fusional region and rotate around fixation point. Takahashi further teaches method of re-focusing on the image object when the view point position is changed. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of rotating object (taught in Okamoto, Gehani, Ishige and Pizlo), to further use the re-focusing method (taught in Takahashi) in the situation that the user is rotating the object while changing the point of view. So as to allow the system updating the location of the fixation point of the object to keep the object in the fusional area while the user is changing view point. 

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al in view of Gehani et al, Ishige, Pizlo et al further in view of Suzuki (JP07175944) as Suzuki1995.

Regarding Claim 14, The combination of Okamoto, Gehani, Ishige and Pizlo fails to explicitly teach, however, Suzuki1995 teaches the information processing device according to claim 1, wherein the circuitry further configured to control output of information indicating that the instruction direction is not detected, in a case in which the instruction direction is not detected (Suzuki1995, overview, the invention provides method to easily and accurately arrange a three-dimensional model on three-dimensional space by specifying the position of the reference point on a two-dimensional polygonal drawing of the three-dimensional model and the position on the three-dimensional space of the reference point. A three-dimensional drawing or a two-dimensional drawing is prepared first. When such a two-dimensional drawing is registered in a two-dimensional drawing data storage part 3 beforehand, it is read and utilized. When it is not registered, a two-dimensional drawing preparation part 7 is activated and the required two-dimensional drawing is prepared. Then, the reference point is set for the two-dimensional drawing by the operation of an input part 1. Thus, the reference point on the three-dimensional model and the position and a direction on the three-dimensional space of the reference point are specified. Then, the arrangement on the three-dimensional space of respective planes and a sweep processing are executed. The processing is basically for arranging the respective planes at the specified positions and adding thickness. Finally, a solid block is AND-processed and the three-dimensional model is generated and preserved in a three-dimensional drawing storage part 4. 
[0011], FIG. 4 is a flowchart showing a setting operation of the reference point P in the reference point setting processing unit 8. The setting operation is "Specify the position of the reference point". In accordance with the message "" (S 11), after the reference point on each drawing is indicated by a mouse or the like (S 12), the "3 dimensional coordinate value of the reference point" is input. In accordance with the message "" (S 13), a coordinate value in a 3 dimensional space of the reference point P 
Therefore, the system notifies the user with a message to prompt for input “the position of the reference point” when no reference point is detected.).
Okamoto, Gehani, Ishige, Pizlo and Suzuki1995 are analogous art, because they all teach method of displaying image object. Okamoto further teaches moving the image object within the user’s fusional region and rotate around fixation point. Suzuki1995 further teaches method of prompting user for input of reference point which is later used to display image object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of rotating object (taught in Okamoto, Gehani, Ishige and Pizlo), to further use display message to notify user to input reference point (taught in Suzuki1995), so as to give user sufficient information for the subsequent operations. 

Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al in view of Gehani et al, Ishige, Pizlo et al further in view of Sakamoto (US20140362099).

Regarding Claim 17, The combination of Okamoto, Gehani, Ishige and Pizlo fails to explicitly teach, however, Sakamoto teaches the information processing device according to claim 1, wherein the three-dimensional space is a real space, the object is a real object, and the viewpoint position is a realistic viewpoint position in the real space (Sakamoto, abstract, the invention describes an image processing apparatus including an image storage unit, a conversion unit, and an output unit. The image storage unit stores therein multiple images with different viewpoint positions. The conversion unit converts each of the images stored in the image storage unit to each of images to be imaged by imaging devices that are arranged such that respective optical axes pass through a dynamically set position in a target object. The output unit outputs the images converted by the conversion unit.
[0027-0038], in FIG. 2A, imaging devices C11 to C16 are, for example, video cameras. Furthermore, the imaging devices C11 to C16 are arranged around an object  P as a target object such that optical axes of the respective imaging devices pass through a predetermined position. In the example in FIG. 2A, the imaging device C11 is arranged such that an optical axis E111 passes through a three-dimensional position D1  corresponding to the center of the object P. The image processing apparatus 100 can express video as if the video was imaged by an imaging device moving around a rotation center Al. Further see Fig 3A-3B.).
Okamoto, Gehani, Ishige, Pizlo and Sakamoto are analogous art, because they all teach method of rotating image object. Okamoto further teaches moving the image object within the user’s fusional region and rotate around fixation point. Sakamoto further teaches image conversion so that an image of a real object rotates around a rotation center. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of rotating object (taught in Okamoto, Gehani, Ishige and Pizlo), to further use the method 

Regarding Claim 18, the combination of Okamoto, Gehani, Ishige, Pizlo and Sakamoto further teaches the information processing device according to claim 17, wherein the circuitry determines an intersection between a predetermined surface based on depth information regarding the real object in the real space and the instruction direction in the real space as the center of rotation (Okamoto, [0041], the fixation point identification unit 105 is realized by, for example, a CPU, a ROM, a RAM and the like. The fixation point identification unit 105 identifies a point of the object to the displayed written in the stereoscopically displayed image data (in other words, the position of the object to be displayed desired by the user to be observed) in accordance with user operation information output by the user operation information acquisition unit 101 or user captured images obtained by an imaging camera (not shown) or the like provided in the information processing apparatus 10 and handles such a point as a fixation point.
	[0042], the fixation point identification unit 105 can identify, for example, the position of an object to be displayed (the spatial position in a coordinate system defining a 3D structure of an object to be displayed) decided by the user using a position specifying object as a fixation point on which the user focuses.
[0043], the fixation point identification unit 105 may identify the user position by detecting corresponding points from a plurality of images and applying a known method that identifies the position based on the principle of triangulation using user captured estimating the position of the fixation point from, for example, the interval between both eyes, the size of the angle of convergence or the like. Further see Figure 1.
[0045-0047], the fixation point identification unit 105 may output information indicating an identification result of the fixation point to the fusional area identification
unit 107. The fusional area identification unit 107 can identify the state of distribution of the user's fusional area, the size of the fusional area and the like.
[0052], the display controller 109 performs display control of the display data by using user operation information output by the user operation information acquisition unit 101, information about the fixation point output by the fixation point identification unit 105, and information about the fusional area output by the fusional area identification unit 107.
[0066], the display controller 109 may adjust the display position of an object to be displayed so that the fixation point selected by the observer is positioned in the image display reference plane.
[0067], as shown, for example, in FIG. 4, the display controller 109 may move the object to be displayed in the image display reference plane so that the fixation point specified by the observer is positioned in the center of the image display reference plane based on information about the fixation point output by the fixation point identification unit 105.
Gehani, [0053] FIG. 4 conceptually illustrates the calculation of a scene parameter for the explode animation selected in stage 320 of FIG. 3. In this case, the to determine the center (e.g., using a minimum and maximum in the same way as shown in FIG. 4, by taking the mean of all of the object center coordinates, etc.). Using objects 306,307, and 309, the application calculates the location 405 as the center for the explode animation.
Okamoto teaches fixation point which is within the user fusional area. Since the fusional area is where the stereoscopic image can be displayed properly, it is obvious that object needs to be placed in user fusional area in order to be displayed correctly. Therefore, the fusion area information includes the user’s line of sight. The fixation point is equivalent to rotation center. And the rotation center is determined based on intersection of the line of sight with the surface).

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al in view of, Gehani et al, Ishige, Pizlo et al further in view of Autodesk (“Rotate3D (Command)”, 2014).

Regarding Claim 21. The combination of Okamoto, Gehani, Ishige and Pizlo fails to explicitly teach, however, Autodesk teaches The information processing device according to claim 1, wherein the rotation of the object is further performed with respect to a reference angle (Autodesk, page 1-10, the article describes autodesk command to move objects about a 3D axis. The rotation includes specifying the reference angle and the new angle. The difference between the starting angle and the ending angle is the computed rotation angle.
Page 2, Figure 2 describes how a selected 3D object is rotated around an axis.).
Okamoto, Gehani, Ishige, Pizlo and Autodesk are analogous art, because they all teach method of rotating image object. Okamoto further teaches moving the image object within the user’s fusional region and rotate around fixation point. Autodesk further teaches method of rotating 3D object with reference angle and new angle. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of rotating object (taught in Okamoto, Gehani, Ishige and Pizlo), to further use the method of rotation including setting up rotating axis, reference angle and new angle (taught in Autodesk), so as to accurately rotate 3D object in the 3D space with correct alignment with the viewing direction of the current viewport that passes through a selected point (Autodesk, page 2, par 1-4).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Xin Sheng/Primary Examiner, Art Unit 2611